Citation Nr: 1042844	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for chronic headaches.

2.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an eye disorder.

4.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for residuals of dental trauma.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959 in the U.S. Marine Corps; from February 1961 to February 
1967 in the U.S. Army; and, from January to April 1986 in the 
U.S. Army Reserve.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's request to reopen 
claims for service connection for chronic headaches, hearing 
loss, an eye disorder and residuals of dental trauma.  The 
Veteran disagreed and perfected an appeal.  

In June 2008, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned.  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.  
In an August 2008 decision, the Board remanded the Veteran's 
claims for further procedural and evidentiary development.
The issues of entitlement to service connection for headaches, 
bialteral hearing loss, and the residuals of dental trauma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO denied 
the Veteran's claims for entitlement to service connection for 
chronic headaches, hearing loss, an eye disorder and residuals of 
dental trauma.

2.  Evidence received since the March 2000 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for chronic headaches.

3.  Evidence received since the March 2000 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.

4.  Evidence received since the March 2000 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for an eye disorder.

5.  Evidence received since the March 2000 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of dental trauma.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 20.1103 (2010).

2.  Since the March 2000 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for chronic headaches is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Since the March 2000 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  Since the March 2000 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for an eye disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Since the March 2000 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for residuals of dental trauma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that while off-loading vehicles from a 
transport ship in Vietnam, a vehicle's hatch fell on his head 
injuring him.  He contends that he has experienced severe and 
chronic headaches since the event.  The Veteran contends that he 
was exposed to excessive noise during service and that his 
hearing loss has resulted from that noise.  The Veteran contends 
that he injured his eyes when he was exposed to bright sunlight 
in Panama during his active service in 1986, and that he has 
treated the condition with eye drops ever since his assignment.  
Finally, he contends that his two upper front teeth were loosened 
during service to a degree that required their extraction during 
service.  He submits that he has provided new and material as to 
each claim and that he is entitled to a reopening and 
reconsideration of the claims.

Before rendering a decision on the claims on appeal, the Board 
will address preliminary matters.

First, it appears that the RO reopened the Veteran's claims to 
some extent in analyzing whether new and material evidence was 
received.  Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been received 
is one that must be addressed by the Board. See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant.]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

The Board does note that the claims for service connection for 
chronic headaches, bilateral hearing loss, and the residuals of 
dental trauma were denied in March 2000 on the basis that the 
claims were not well-grounded.  The Veteran's Claims Assistance 
Act of 2000 (VCAA) was enacted subsequent to this decision.  
38 U.S.C.A. § 5100, et.seq. (West 2002 and Supp. 2006).  This Act 
deleted the concept of a "well-grounded claim" and charged VA 
with the duty to provide certain notices to claimants to assist 
them in pursuing the claimed benefits.  A service connection 
claim denied as not well-grounded, and which became final between 
July 14, 1999 and November 9, 2000, may be readjudicated as if 
the prior decision had never been made.  VCAA, Pub.L.No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107.  
However, such readjudication is not required in this case.  The 
March 2000 decision denying the claims as not well-grounded 
became final in March 2001, outside the window for such 
readjudication.  Therefore, these claims must be handled as 
claims to reopen.  See VAOPGCPREC 03-2001 (January 22, 2001).

Second, this case was previously remanded for developmental 
action.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board errs as 
a matter of law when it fails to ensure compliance with remand 
orders.

This claim includes issues of whether new and material evidence 
has been submitted sufficient to reopen previously denied claims.  
The Board's August 2008 remand ordered VBA to ensure notice was 
provided to the Veteran in compliance with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
specifically addressed VA's statutory notice requirements in the 
context of a veteran's request to reopen a previously and finally 
denied claim.  The Court found that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  In addition, the Board's August 2008 remand ordered VBA 
to obtain all VA treatment records pertaining to the Veteran.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the Veteran was 
provided with notice of the reason why his claims were not 
reopened and of the evidence that would substantiate the claims 
in a February 2009 letter.  In addition, the record now includes 
VA treatment records from the VA treatment locations the Veteran 
identified as a place where he received treatment.  Those records 
include treatment records from the Central Alabama Veterans 
Health Care System and Birmingham VA Medical Center.  The Board 
observes that the Veteran has not contended that he has received 
treatment at any other VA medical facility.  In sum, the Board 
finds that VBA substantially complied with the Board's August 
2008 remand order.

With regard to VA's statutory duties to notify and assist the 
Veteran in developing his claim, the Board observes that upon 
receipt of a substantially complete application for benefits, VA 
must notify the claimant what information or evidence is needed 
in order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence needed. 
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice 
required must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. §§ 
5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a December 2003 letter of the 
evidence required to substantiate a claim for service connection.  
The Veteran was informed of the steps VA would take to assist him 
in developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

In a February 2009 letter, the Veteran was informed of the 
evidence required to substantiate a claim for service connection 
and, as noted above, he was further advised of the evidence and 
information that is necessary to reopen the claim, and the 
evidence necessary to substantiate the elements required to 
establish service connection that were not found in the previous 
denials.  Specifically, the Veteran was informed that there was 
no evidence of an injury or event during service when a claimed 
disorder was incurred.  The Veteran was further informed of the 
meaning of the terms "new" and "material," and was informed of 
the basis for the prior denial for service connection.  The Board 
observes that the RO essentially used language that substantially 
follows the regulatory language of 38 C.F.R. § 3.156, set forth 
below.  In any case, as is discussed in detail below, the Board 
finds that new and material evidence has been submitted and 
reopens the claims of entitlement to service connection for 
chronic headaches, bilateral hearing loss and residuals of dental 
trauma.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran as to those claims.  
Finally, the Veteran was informed in the February 2009 letter of 
how VA determines a disability rating and an effective date for a 
claimed disability.  

As noted above, VBA has obtained VA treatment records and the 
Veteran's service treatment records in addition to medical 
records from physicians who were identified by the Veteran.  The 
Veteran also received VA medical examination for his hearing 
claim in December 2009.  The Board further observes that in a 
claim seeking to reopen a previously denied claim, VA's statutory 
duty to assist a claimant is limited.  For example, the Court has 
held that VA's duty to assist by providing a medical examination 
or opinion does not apply to new and material evidence claims.  
See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 
Vet.App. 456, 463-64 (2007).  However, once a claim is reopened, 
statutes require VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
their claim for a benefit under a law administered by VA, unless 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  
   
The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As indicated in the Introduction, the Veteran 
presented evidence at a hearing before the undersigned.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the 
claims on appeal.
 
The Veteran seeks entitlement to service connection for chronic 
headaches, bilateral hearing loss, an eye disorder and residuals 
of dental trauma.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Because the claims present similar facts and identical law, they 
will be addressed in the same analysis.  The Board will first 
address the evidence considered by the RO at the time of the 
March 2000 rating decision and then determine whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claims.

Previously considered evidence

The March 2000 rating decision states that the evidence of record 
at the time of the decision included "outpatient treatment 
reports from the VA Medical Center in Montgomery for the period 
August 9, 1995, to January 19, 2000."  The body of the rating 
decision also discloses that the Veteran's service treatment 
records were considered by the RO.  

At this juncture the Board notes that the Veteran's VA claims 
folder appears to have been disassembled for copying and 
reassembled.  Generally, VA claims folders are maintained in a 
chronological order; that is, as documents are received, they are 
placed in the record in the order of receipt.  In claims 
involving assessment of what evidence was considered by the RO to 
support a specific rating decision, the documents located in the 
file beneath the rating decision were received before the rating 
decision was placed in the folder.  In the Veteran's claims 
folder, however, documents received after the March 2000 rating 
decision are located in the folder under the rating decision.  
For example, the Veteran submitted a statement date stamped 
received by the RO in May 2002 which was located in the Veteran's 
folder under the March 2000 rating decision.  For those reasons, 
unless there is evidence on a specific document that it was 
received by VA prior to the March 2000 rating decision, the Board 
will not assume it was considered by the RO in that rating 
decision unless it is from among "outpatient treatment reports 
from the VA Medical Center in Montgomery for the period August 9, 
1995, to January 19, 2000."  

The record evidence included an October 1984 statement by the 
Veteran indicating he injured his head during service while 
helping to unload military equipment.  VA Medical Center (VAMC) 
Montgomery records show the Veteran reported a history of 
"migraines since 1965" that occurred about once a week and 
lasted from 2 or 3 hours to 24 hours in duration.  See, for 
example, 10 March 1999 treatment entry.  A September 1999 
psychiatric treatment entry states that the Veteran described 
that his "driver's hat fell off and he hit his forehead and was 
knocked unconscious and treated."  No VAMC Montgomery records 
included complaints of or treatment for a hearing loss, an eye 
disorder or residuals of a dental injury.

Service treatment records, including reports of medical histories 
filled out by the Veteran, between 1956 and 1959 do not include 
any evidence of complaints of or treatment for headaches or head 
injury, hearing loss, or eye disorders.  Dental records show, in 
pertinent part, that fillings were made to teeth 8, 9, and 10 in 
February 1956.

Service treatment records, including reports of medical histories 
completed by the Veteran, from the period February 1961 to 
February 1967 do not include any evidence of complaints of or 
treatment for headaches or head injury, hearing loss or eye 
disorders.  Dental records include April 1965 entries regarding 
the extraction of tooth 9, and a July 1965 record of extraction 
of tooth 10, as well as records regarding the creation of a crown 
and associated bridgework for false teeth to replace the 
extracted teeth.  There is nothing in the dental records 
regarding how the teeth got to the point where extraction was 
necessary.

The February 1986 report of medical history includes the 
Veteran's mark under "yes" to "frequent or severe headaches" 
and to hearing loss.  The Army medical officer's note indicates 
the Veteran reported the last time he had a severe headache was 
in November 1984 "due to high BP [blood pressure]."  The 
physician also noted complaints of hearing loss for the "last 3-
5 years" and noted "work in factory 10 years ago."  January 
1986 records from an Army hospital in Panama state that the 
Veteran "gets migraine type headaches."  February 1986 
treatment records from an Army hospital in Panama show the 
Veteran received an eye examination and was provided a 
prescription for eyeglasses. 



March 2000 rating decision

The March 2000 rating decision stated that the Veteran's claims 
were denied because there was no "record of treatment in service 
for . . . migraine headaches, hearing loss, . . . , dental trauma 
and eye sight;" and that the Veteran failed to submit any 
medical records to show continuity of symptoms since discharge 
from active duty.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In terms of 
Shedden, the March 2000 rating decision denied the Veteran's 
claims for lack of evidence of element (2) and, implicitly, lack 
of evidence regarding element (3).    

Evidence submitted after March 2000

Headaches

The Veteran has submitted the following evidence regarding 
chronic headaches since the RO's March 2000 rating decision.  
Regarding incurrence of an injury during service, the Veteran 
submitted a statement from R.M., dated December 1986 and received 
by the RO in October 2001, states that R.M. knew the Veteran in 
Vietnam and witnessed the Veteran driving a tracked vehicle off a 
ship early one morning when the hatch on the vehicle fell and 
struck the Veteran "in the forehead."  R.M. further stated that 
the Veteran was taken to "the field dispensary" and later the 
Veteran went to sick call and received medication for headaches.  
R.M. stated that he recalled the Veteran complaining of severe 
headaches during service.  Statements made by the Veteran since, 
including at the June 2008 Board hearing reiterate the 
circumstances of the event during service.

Regarding the continuity of headaches from discharge, the record 
includes an October 1984 VA radiographic report that a normal 
skull series was completed, and an October 1984 advisory to the 
Veteran states that he understands that he has had headaches for 
"years" and needs to continue to take medication to treat them.  
A September 1985 VA treatment record states that the Veteran's 
hospitalization was complicated by severe headaches which were 
not relieved by an over-the-counter medication.  An October 1985 
VA neurology report states that the Veteran reported a history of 
headaches for 20 years after his head was injured in Vietnam.  An 
Army March 1999 entry states the Veteran had a 30 year history of 
headaches and assessed the Veteran with Migraine headaches.  An 
October 1985 discharge summary addressed to an insurance company 
noted a diagnosis of "Vascular Headaches."  A January 1987 VA 
discharge summary indicates that the Veteran reported continued 
severe headaches, and a diagnosis of "Vascular headaches" was 
made. 

A March 1999 VA treatment record indicates the Veteran reported a 
history of migraine headaches since 1965.  June 1999 VA treatment 
records indicate the Veteran complained of severe migraine type 
headaches.  Mental health treatment records dated September and 
October 1999 state similar versions of the event and the 
continuity of headaches since.  A May 2002 statement by the 
Veteran stated in greater detail the circumstances of the event 
when he hurt his head.  He stated that he had experienced 
headaches and "bright light problems" with his eyes ever since 
the injury.  An August 2002 report by Dr. J.S, M.D., reports that 
the Veteran "used to have chronic headaches, most likely related 
to some tension headaches and depression."  Dr. J.S. further 
stated that with use of Zoloft, the Veteran's headaches "have 
reduced remarkably and he hardly needs to use the Fiorinal 
tablets that he was using a lot of in the past."  A September 
2002 report of a CT scan of the Veteran's head indicated 
"negative head CT."  

At the June 2008 Board hearing, the Veteran testified that 
because the incident involving his head injury happened at a 
dock, he was treated for his in-service head injury by a Navy 
Corpsman and that he did not believe that a record was made of 
his treatment.  See hearing transcript at page 4.  He further 
testified that the headaches had continued since the injury.

Hearing loss

Since the March 2000 rating decision, the Veteran was examined in 
December 2009 by a VA audiologist who reviewed the Veteran's VA 
claims folder and noted that "some fluctuations in [hearing] 
scores were noted over time in service, an exam from 1963 and the 
separation exam from 1967 indicated hearing within normal limits 
bilaterally."  The examiner, after examining the Veteran, 
reported that it was less likely as not that the Veteran's 
current bilateral hearing loss was due to noise exposure during 
service.

The Veteran submitted three undated physical reports taken during 
his Army Reserve service that indicate "moderate to severe 
hearing loss."  At the June 2008 hearing, the Veteran testified 
that he had been exposed to noise during service including noise 
he was exposed to as a mechanic and an explosion involving a 
vehicle battery within the confines of a ship.  The Veteran 
testified that he did not use hearing protection during service.  
See hearing transcript at pages 6-8.  The Veteran also submitted 
a September 2001 statement in which he stated that a battery had 
exploded "causing loud noise with ringing in ears for days 
afterward."  

Eye disorder

Since the March 2000 rating decision, the Veteran submitted an 
August 2002 report from Dr. J.S., M.D., who noted the Veteran 
used "tetrahypozoline, 1 drop each eye daily."  A February 2003 
VA eye examination diagnosed the Veteran with "ametropia," and 
a note that all diagnostic and clinical tests were "within 
normal limits."  The record also includes an October 2009 VA 
treatment note indicating the Veteran had a diagnosis of 
presbyopia, and no other disorder of the eye was diagnosed.  At 
the June 2008 Board hearing, the Veteran testified that a private 
physician told him that he had an eye condition involving 
sensitivity to bright light.  See hearing transcript at page 11.  
Finally, the record includes an undated information letter from 
Dr. D.W., O.D., regarding meibomitis and dry eye syndrome.  There 
is no indication on the document that the information was 
specifically directed to the Veteran.

Dental trauma

Since the March 2000 rating decision, the Veteran submitted a 
letter from Dr. J.M., D.M.D., who stated that she had examined 
the Veteran and it was her opinion that "his need for continued 
dental care is consistent with his dental treatment from the time 
he was on active duty."  The Veteran testified that during 
active duty while assigned to Fort Benning, his upper front teeth 
became loose.  He was not sure how they came loose: "I don't 
know if somebody hit me in the mouth."  See transcript at page 
9.  

Discussion

As noted above, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is presumed. See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board will address 
each claim in order.

Headaches

The RO denied the claim in the March 2000 rating decision for 
lack of evidence of an in-service injury.  The Veteran's 
subsequently submitted evidence includes the statement of R.M. 
who corroborated the Veteran's previous statements.  R.M.'s 
statement must, at this juncture, be presumed to be credible.  
Thus, new and material evidence as to the element lacking in the 
March 2000 rating decision has been submitted.  Moreover, the 
record now includes statements of the Veteran to medical 
personnel that his history of headaches has been chronic since 
his service.  This too is new and material evidence.  The record 
is replete with diagnoses of headaches, although they vary as to 
the nature of the headaches.  

For those reasons, the Board reopens the claim for service 
connection for headaches.

Hearing loss

The March 2000 rating decision denied the Veteran's original 
claim because of lack of evidence of hearing loss during service.  
The newly submitted evidence includes undated Army Reserve 
physical reports that state the Veteran had moderate to severe 
hearing loss.  The Veteran contends, however, that he was exposed 
to loud noise during service.

In the previous claim, the Veteran did not make any specific 
contention of how he was exposed to noise during service which 
related to hearing loss.  The Veteran's testimony and statement 
that he was exposed to noise during service is within the 
competency of a lay witness; he can testify of those things of 
which he has personal knowledge or has experienced.  See, for 
example, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His 
statements are corroborated by the statement of R.M., and the 
experience he describes is reasonable considering the evidence of 
record concerning his military job occupation.  Thus, the Board 
finds that his statements comprise new and material evidence.

The Board recognizes that the statements could be considered to 
be essentially repetitive of the statements made in support of 
his initial claim for service connection for hearing loss; that 
is, that he must have contended exposure to noise during service 
in order to make the claim in the first place.  As such, his 
post-March 2000 statements could be considered to be cumulative 
of those implied statements and therefore, cumulative and not 
sufficient to reopen the claim.  See Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence); see 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Board, 
however, notes that the standard in a new and material evidence 
claim is not so rigorous.  The argument depends upon speculation 
and that the Veteran could just as easily have contended that the 
cause of his hearing loss was something other than the implicit 
exposure to excessive noise.  For those reasons, the Board 
distinguishes the Veteran's statements in this case.

The Board observes that the Veteran's service treatment records 
were reviewed by a VA audiologist in December 2009 who determined 
that none were supportive of the Veteran's contention that he had 
hearing loss during service.  As is discussed in the Remand 
section below, the examiner did not specifically address findings 
of hearing loss made during active duty service in 1986.    

For those reasons, the Board finds that the evidence is 
sufficient to reopen the claim for entitlement to service 
connection for hearing loss.  The claim is granted to that 
extent.

Eye disorder

The March 2000 rating decision denied the Veteran's claim because 
there was no evidence of an in-service event or injury.  The 
March 2000 rating decision specifically noted the 1986 service 
treatment record regarding the prescription for eye glasses.  The 
Board notes that the March 2000 rating decision did not find that 
a current eye disorder existed.  

The newly submitted evidence includes evidence of a reference to 
the use of eye drops on a daily basis, a February 2003 
examination report and an October 2009 examination report.   The 
eye drops listed in the August 2002 report from Dr. J.S., M.D., 
who noted the Veteran used "tetrahypozoline," refers to a 
medication used to treat redness of the eye.  The February 2003 
examination resulted in a diagnosis of ametropia.  Ametropia is 
defined as "discrepancy between the size and refractive powers 
of the eye, such that images are not brought to a proper focus on 
the retina; consequently hyperopia, myopia, or astigmatism are 
produced."   See Dorland's Illustrated Medical Dictionary, 31st 
Edition (2007) at page 60.  Similarly, the eye examination of 
October 2009 establishes the Veteran has no eye disorder 
involving sensitivity to bright lights, but rather has only 
deteriorating eyesight due to age [presbyopia is defined as 
"impairment of vision due to advancing years or to old age; it 
is dependent on diminution of the power of accommodation from 
loss of elasticity of the crystalline lens, causing the near 
point of distinct vision to be removed farther from the eye."].  
See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) 
at page 1534.  

The newly submitted evidence showing a problem with the Veteran's 
eyes during service is the Veteran's testimony indicating that he 
had been told by an unnamed physician that his eye disorder is 
related to exposure to bright sun.  The Board observes that while 
the Court held in Justus v. Principi that evidence must be 
presumed to be credible, the Court also held that it "does not 
require the Secretary to consider the patently incredible to be 
credible."  See Duran v. Brown, 7 Vet. App. 216 (1994).  The 
Court has held that the Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As incompent 
evidence it inherently lacks credibility and is, therefore, not 
capable of supporting a request to reopen the claim.  

The undated information sheet from Dr. D.W., O.D., refers to 
meibomitis and informs the reader of the nature and treatment for 
the disorder.  It does not, however, in any way indicate that the 
Veteran suffers from such a disorder or that the Veteran was seen 
for the disorder, and it is not a formal diagnosis of that 
disorder that can be associated with the Veteran.  General 
medical information can be relevant to a Veteran's claim; indeed, 
the Board is not disputing the credibility of the information 
stated in the document.  Rather, the Board finds it is immaterial 
to the claim because there is no evidence the Veteran has 
received a diagnosis of meibomitis or had any treatment for it.  

In sum, there is no new evidence that the Veteran suffered an 
event or injury during service related to his eyes.  In addition, 
the evidence establishes the Veteran's current diagnoses are 
related to advancing age and not any event or injury regarding 
exposure to light.  Thus, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim.  

For the reasons stated, the Board finds that new and material 
evidence to substantiate reopening the claim for entitlement to 
service connection for an eye disorder has not been received and 
the claim remains denied.

Dental trauma

The March 2000 rating decision denied the Veteran's claim for 
lack of evidence of an in-service injury.  The newly submitted 
evidence includes the opinion of Dr. J.M. stating her opinion 
that the Veteran's current dental issues are related to the 
treatment received during service.  This opinion must be assumed 
to be credible.

The record includes the service treatment record evidence of 
dental work done on the Veteran, and with the opinion of Dr. 
J.M., the Board finds that new and material evidence sufficient 
to reopen the claim has been received.  

Procedural matter

The Board has found that evidence sufficient to reopen the claims 
of entitlement to service connection for headaches, hearing loss 
and dental trauma has been received and will reopen those claims.  
The Board wishes to make clear that newly received evidence for 
the claims of service connection for headaches and dental trauma, 
although adequate for limited purposes of reopening the claims, 
may not be sufficient to allow a grant of the benefits sought.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The Board must next determine whether VA has met its duties to 
assist the Veteran in developing his claims.  As is described in 
detail in the remand section below, the Board finds that further 
medical development is necessary before the claims can be 
adequately evaluated.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a chronic headache disorder 
is reopened.  The claim is granted to that extent.

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral hearing 
disorder is reopened.  The claim is granted to that extent.

New and material evidence having not been received, the claim for 
entitlement to service connection for an eye disorder is not 
reopened and the benefits on appeal remain denied.

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of dental trauma 
is reopened.  The claim is granted to that extent.


REMAND

Reasons for remand

As discussed above, the Board has found that evidence sufficient 
to reopen the claims for entitlement to service connection for 
chronic headaches, bilateral hearing loss and residuals of dental 
trauma has been received.  The claims in their present state, 
however, require further evidentiary development.  

With regard to chronic headaches, the Veteran has submitted 
evidence of an injury during active duty service in 1965, chronic 
headaches during his active duty period in 1986, and evidence of 
those headaches continuing since that period of active duty.  
There has been no medical examination provided and opinion 
rendered to address whether the event in 1965 caused or 
aggravated the Veteran's chronic headaches.  Such evidence must 
be developed.

With regard to bilateral hearing loss, the December 2009 VA 
examiner stated that the Veteran's service treatment reports were 
reviewed and the examiner determined that the Veteran's hearing 
was within normal limits during active duty service.  The 
examiner specifically addressed a 1977 Army Reserve finding of 
normal hearing.  The examiner did not, however, address the 
findings of moderate to severe hearing loss made in February 
1986, a period of active duty.  The Court has held that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis or 
condition is described and supported in sufficient detail for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  For those 
reasons, a new audiological opinion that addresses the 1986 
record must be made.

With regard to the dental trauma, the record discloses the 
Veteran's upper front teeth were extracted during service.  It is 
unclear whether it was due to trauma; indeed, the Veteran's 
testimony is unclear why the teeth loosened.  Review of those 
records and examination of the Veteran by a dental expert may 
assist in the determination of whether service connection for 
dental trauma is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and request that he identify any physician or 
other medical provider, and any dentist or 
other dental health provider, who may have 
provided treatment to the Veteran's headache 
or dental conditions.  VBA shall take all 
reasonable steps to ensure that any records 
held by any identified provider shall be 
associated with the Veteran's VA claims 
folder.

2.  Following completion of the foregoing, 
VBA shall arrange for the Veteran to be 
examined by an appropriate physician who 
shall review the Veteran's VA claims folder 
prior to examining the Veteran.  The examiner 
shall provide an assessment of the Veteran's 
headache condition and, if practicable, shall 
provide a diagnosis of any such condition.  
If a diagnosis regarding chronic headaches is 
made, the examiner shall provide an opinion 
whether it is at least as likely as not that 
the Veteran's current headache condition was 
incurred or aggravated during active duty 
service.  The opinion shall be supported by a 
fully developed rationale.  The examiner's 
written opinion shall be associated with the 
Veteran's VA claims folder.

3.  VBA shall provide the Veteran's VA claims 
folder to a VA audiologist who shall 
thoroughly review the claims folder.  The 
examiner shall render an opinion whether it 
is at least as likely as not that the 
Veteran's current bilateral hearing loss was 
incurred or aggravated during active duty 
service.  The opinion shall specifically 
address the findings of hearing loss made in 
February 1986 when the Veteran was on active 
duty.  If the examiner determines that an 
examination of the Veteran is necessary to 
render the requested decision, such 
examination shall be provided.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

4.  VBA shall provide the Veteran with an 
examination by a VA dentist who shall review 
the Veteran's VA claims folder prior to 
examining the Veteran.  The examiner shall 
provide a full description of the Veteran's 
current dental condition.  The examiner shall 
also provide an opinion whether it is at 
least as likely as not that any current 
dental condition was caused or aggravated 
during service, or whether it is as likely as 
not that any current dental condition was 
caused or aggravated by any dental treatment 
performed during active duty service.  The 
examiner's written examination report shall 
be associated with the Veteran's VA claims 
folder.

5.  Following completion of the foregoing and 
any further development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for chronic 
headaches, bilateral hearing loss and 
residuals of dental trauma.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


